Citation Nr: 1013175	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-39 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
ulnar nerve neuritis. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1958 to 
October 1959.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to a rating 
in excess of 10 percent for left ulnar nerve neuritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an increased 
rating in excess of 10 percent for left ulnar nerve neuritis 
is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.

In this case, the RO granted service connection in January 
1960 for left ulnar nerve neuritis upon the Veteran's 
separation from active duty for an injury sustained to his 
left arm and complaints of intermittent left hand numbness.  

In an August 2007 VA examination report, the Veteran 
complained of occasional tingling with prolonged usage.  The 
examiner referenced a July 2006 electromyography (EMG).  
After examination, the examiner diagnosed degenerative joint 
disease of the left elbow secondary to childhood injury with 
acute intermittent ulnar neuritis.  The examiner also noted 
nerve condition associated with the diagnosis and no nerve 
dysfunction. 

In a June 2008 letter, C. N., D.O, reported that the Veteran 
has ongoing ulnar neuritis and ulnar neuropathy of the left 
upper extremity.  He noted that this was positional with 
elbow flexion despite normal EMG studies.  The physician 
also stated that the Veteran may have to consider ulnar 
nerve decompression transposition based on his paresthesia 
that he is having to the ulnar nerve. 

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, in claims for 
disability compensation, requires that VA provide medical 
examinations or obtain medical opinions when necessary for 
an adequate decision.  38 C.F.R. § 3.159.  In this case, the 
Board recognizes that the last VA examination of the left 
arm was conducted in August 2007.  In his representative's 
statement in September 2009, the representative specifically 
stated that the Veteran contends that his symptoms were not 
adequately evaluated at the prior VA examination, which was 
two years ago, and that his symptoms have worsened since 
that time.  VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997).  Consequently, a new VA examination is 
required to ascertain the current severity of the Veteran's 
left ulnar nerve neuritis.

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA and private treatment records 
concerning his left ulnar nerve neuritis.  See Dunn v. West, 
11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran to obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated his left 
ulnar nerve neuritis since April 2008.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for 
an appropriate VA peripheral nerves 
examination for an opinion as to the 
current nature and extent of the left 
ulnar nerve neuritis.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  An explanation should 
be provided if additional tests or 
studies are not considered to be 
necessary.

The examination must be conducted 
following the protocol in VA's 
Disability Examination Worksheet for 
Peripheral Nerve Examinations.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

